DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gruteser et al. (US Patent Number 7327268).
Regarding claim 1, Gruteser discloses a furniture system comprising: an office productivity structure (OPS) (including 100); a sensor (at least a member 110) coupled to the OPS, the sensor operable to detect occupancy of the OPS and generate an output signal indicative of the occupancy (this is the general manner of operation); and a processor (of 130 or 225 for instance) coupled to the sensor, the processor operable to receive the output signal generated by the sensor, determine, based on the output signal, that the OPS is occupied, and in response to determining that the OPS is occupied, generate a command to initiate at least one action associated with the OPS or an operator of the OPS 
Regarding claim 9, Groteser further discloses the OPS is an OPS selected from a group consisting of a chair, a table, a workstation, and a desk (it is at least viewed as a chair).  
Regarding claims 13 and 14, Groteser further discloses the at least one action includes generating a command to operate heating or cooling for a space associated with the OPS and/or the at least one action includes generating a command to operate lighting for a space associated with the OPS (see again at least the last full paragraph of column 5 for instance).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8, 10-12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groteser in view of Poel et al. (US Patent Number 9766079), Cunnington et al. (US Patent Application Publication Number 2011/0295392) and/or Frank et al. (US Patent Application Publication Number 2008/0155429).  Groteser discloses a system as explained above including accounting for specific users and situations as well as broad software connections, but may not explicitly describe user tracking or prediction, occupancy numbers, or the particular output actions as claimed.  These features are well-known in the art however as shown by Poel, Cunnington, and Frank.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide user .
Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groteser, optionally in view of Poel, Cunnington, and/or Frank.  Groteser, optionally modified as explained above, discloses a system as set forth above but may not explicitly describe a “method” of use.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the claimed method because the normal use of the system would include the steps as set forth.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10398233 and claims 1-20 of U.S. Patent No. 10750873. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to provide the claimed features and components.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/               Primary Examiner, Art Unit 3636